          Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



DAVID COBB, individually and as the       )
Administrator of the Estate of            )
PAMELA COBB, Deceased,                    )
                                          )
            Plaintiff,                    )
                                          )
VS.                                       )
                                          )
TAKEDA PHARMACEUTICALS U.S.A., INC., )                       COMPLAINT AND
and TAKEDA PHARMACEUTICALS                )                  JURY TRIAL DEMANDED
AMERICA, INC.;                            )
                                          )                  Case No.
            Defendants.                   )
__________________________________________)


       COMES NOW THE PLAINTIFF, David Cobb, (“Plaintiff”), individually and as the

Administrator of the Estate of Plaintiff Pamela Cobb (“Plaintiff Decedent”), by and for his

Complaint against Defendants, states and alleges upon information and belief and based upon the

investigation of counsel, as follows:

                                        INTRODUCTION

       This is a personal injury action for damages arising from Plaintiff Decedent Pamela Cobb’s

use of Defendants’ (Takeda Pharmaceuticals U.S.A., Inc., and Takeda Pharmaceuticals America,

Inc. (collectively “Defendants”) dangerously defective prescription drug, Uloric, prescribed for the

treatment of gout. Defendants designed, marketed, and distributed Uloric in the United States,

while knowing significant risks that were never disclosed to the medical and healthcare

community, including Plaintiff Decedent’s prescribing doctor, Food and Drug Administration

(hereinafter referred to as "FDA''), to Plaintiffs, and/or the public in general. Further, Defendants



                                                 1
            Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 2 of 15




failed to provide adequate warnings to patients and the medical community, including Plaintiff

Decedent’s prescribing physician, of the risks associated with using the drug.

       Throughout the time Defendants marketed Uloric, Defendants withheld material adverse

events from the public, medical community and FDA. Defendants failed to disclose the serious

link between Uloric use and “Major Adverse Cardiovascular Events” (“MACE”) which ultimately

culminated in a mandatory FDA imposed “Black Box” Warning. Ultimately, tens of thousands of

patients, including Plaintiff, were placed at risk and harmed as a result of this misleading conduct.

                                                 PARTIES

       1.       Plaintiff Decedent Pamela Cobb, was a citizen and resident of Adams County, in

the city of Natchez, in the State of Mississippi.

       2.       Plaintiff David Cobb is a citizen and resident of Adams County, in the city of

Natchez, in the State of Mississippi.

       3.       At all times relevant hereto, Plaintiff David Cobb was the lawful spouse of Plaintiff

Decedent Pamela Cobb, until her death.

       4.       Upon information and belief, Plaintiff Decedent consumed and regularly used

Defendants' Uloric (febuxostat) product. As a result of her use of Defendants' Uloric product,

Plaintiff Decedent suffered from severe physical and emotional injuries, including but not limited

to, an ischemic stroke, leading to death on December 14, 2017. Based on information and belief,

Plaintiff's ingestion of Uloric caused her injuries and death.

       5.       Defendant, Takeda Pharmaceuticals U.S.A., Inc. (hereinafter "TPUSA."), is a

wholly owned U.S. subsidiary of Takeda Pharmaceutical Company, Limited – a Japanese

corporation. TPUSA is one of the largest pharmaceutical companies in the United States with

annual sales in excess of five billion dollars. TPUSA is organized under the laws of Delaware and

                                                    2
               Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 3 of 15




maintains its principal place of business located at 95 Hayden Avenue, Lexington, MA 02321.

          6.       Defendant, Takeda Pharmaceuticals America, Inc. (hereinafter "TPA."), is a wholly

owned U.S. subsidiary of TPUSA and a U.S. commercial organization of Takeda Pharmaceutical

Company, Limited. TPA is organized under the laws of Delaware and maintains its principal place

of business located at 95 Hayden Avenue, Lexington, MA 02321.

          7.       Defendants directly or through their agents or employees designed, manufactured,

marketed, and sold Uloric in the United States which is used to lower blood uric acid levels in

adults with gout.

                                   JURISDICTION AND VENUE

          8.       This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332,

because the amount in controversy exceeds $75,000.00 and the Parties are citizens of different

states.

          9.       This Court has supplemental jurisdiction over the remaining common law and state

claims pursuant to 28 U.S.C. §1367.

          10.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because at least one

Defendant conducts business in the State of Massachusetts and within this District. Specifically,

TPUSA and TPA maintain and operate their principal places of business within this District.

                                     GENERAL ALLEGATIONS

          11.      Uloric is a xanthine oxidase inhibitor, which contains the active ingredient,

febuxostat. Febuxostat is a nonpurine inhibitor of xanthine oxidase, and it is designed for patients

with hyperuricemia and gout, and also to patients who have exhibited sensitivities to allopurinol.

Allopurinol was a “first line” drug used for the treatment of hyperuricemia and gout.

          12.      Since 1946, allopurinol has been used as a xanthine oxidase inhibitor for treatment

                                                    3
          Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 4 of 15




of hyperuricemia and gout. In 2009, the FDA approved febuxostat as an alternative therapy for

hyperuricemia and gout.

       13.     Hyperuricemia is defined as high levels of uric acid in the blood. In most cases,

where elevated serum uric acid is noted without inflammatory response, patients are

asymptomatic, and treatment is not advised. However, in the cases where painful inflammation

around the crystallized urate in the joint has already formed, the patient is generally diagnosed

with gout leading to treatment.

       14.     Gout is an inflammatory arthritic disease with growing incidence. Gout was

originally associated with individuals consuming a high-fat diet coupled with a relatively inactive

lifestyle. Currently, gout is now considered a metabolic disorder and is linked to a variety of other

disease states. In recent years, gout was associated with an assortment of other conditions

including, hypertension, obesity, kidney disease, hyperlipidemia, metabolic syndrome and

cardiovascular disease. Most patients exhibit elevated serum uric acid levels for years before

symptoms arise. Gout is most commonly observed in males over fifty years of age.

A.     Defendants’ File an NDA with FDA Ultimately Leading to Uloric’s Approval; and
       Defendants’ Scheme to Down-Play the Number of Adverse Events Stemming from
       Uloric use.

       15.     On information and belief, Defendants submitted their originally New Drug

Application (“NDA”) for Uloric to Food and Drug Administration (hereinafter "FDA") in 2003-

2004. FDA ultimately approved the sale and distribution of Uloric in February 2009.

       16.     The NDA process, required Defendants to comply with all adverse event reporting

requirements, including the reporting requirements set forth in 21 C.F.R. §314.80.

       17.     On information and belief, Defendants failed to comply with these requirements,

construction a scheme designed to intentionally conceal a substantial number of adverse event

                                                 4
         Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 5 of 15




reports from FDA and the public.

       18.     By way of example, Defendants suppressed knowledge of, and failed to submit full

and complete Periodic Adverse Drug Experience Reports to FDA, which evidenced any risks from

Uloric associated with Drug/Drug Interaction while treating gout. Such conduct by Defendants

deviated from the duties and conduct of a responsible pharmaceutical manufacturer              and

demonstrated a failure to ensure its own minimal compliance with requirements of the Federal

Food Drug and Cosmetic Act.

       19.     Upon information and belief, Defendants submitted false Periodic Adverse Drug

Experience Reports to FDA. Defendants did so because it failed to include numerous Drug/Drug

Interaction adverse events as serious adverse events.

B.     Major Cardiac Adverse Effects, Including Thromboembolic Events

       20.     Prior to Uloric’s original approval for marketing in the United States, Defendants

interacted with FDA for nearly five years in an effort to obtain approval. In fact, due to concerns

about the increased risk of cardiac thromboembolic events compared to placebo or allopurinol,

Defendants were asked to provide further data to FDA before it would approve the NDA.

       21.     In response to FDA’s concerns about cardiovascular safety, Defendants submitted

a reanalysis that included a re-adjudication of previously reported events, which FDA ultimately

concluded was inadequate to address the agency’s concerns.

       22.     In 2008, Defendants approached FDA with a new application for approval of

Uloric. Ultimately, FDA convened an Advisory Committee to review the data provided by

Defendants. Based upon the paucity of data, most members felt that it was impossible to draw

firm conclusions about the cardiovascular safety of the drug. As such, many committee members

were only willing to approve the drug with a requirement that additional studies be conducted to


                                                5
            Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 6 of 15




assess the cardiovascular safety of the drug.

       23.      The approval required Defendants to submit a protocol for the study in 2009, begin

the trial in 2010 and complete the trial by January 2014.

       24.      Despite the timetable laid out by FDA, the post-marketing trial conducted by

Defendants did not conclude until several years after required by FDA. The post-marketing trial

Defendants’ conducted is known as The Cardiovascular Safety of Febuxostat and Allopurinol in

Patients with Gout and Cardiovascular Morbidities (CARES) trial. The data from this trial was

published in the New England Journal of Medicine in March 2018 and concluded all-cause

mortality and cardiovascular mortality were higher with febuxostat than with allopurinol.

       25.      As soon as FDA was provided the data from the CARES trial, as required in the

original approval of the drug, FDA required Defendants to include a Black Box warning to the

label of Uloric warning of the cardiovascular risks of the drug. The warning was added to the

febuxostat label in February 2019.

       26.      At no time prior to February 2019 was a Black Box warning regarding

cardiovascular risks present on the warning label. Upon information and belief, at no time prior

to 2018 when the results of CARES were provided to FDA, did Defendants seek to add additional

warning about the cardiovascular risks of the drug.

                                PLAINTIFF SPECIFIC FACTS

       27.      Upon information and belief, in approximately 2012, Plaintiff Decedent's treating

medical physician prescribed Uloric to Plaintiff Decedent due to her medically diagnosed gout

condition. Defendants represented Uloric to be an appropriate and suitable product for such

purposes.

       28.      On or about August 7, 2015, Plaintiff Decedent was diagnosed with transient

                                                6
          Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 7 of 15




ischemic attack.

        29.     On or about December 13, 2017, Plaintiff Decedent experienced an ischemic stroke

which developed hemorrhagic transformation, resulting in brain herniation and progression to

brain death. As a result, Plaintiff Decedent died on December 14, 2017.

        30.     As a result of Defendants' actions and inactions, Plaintiff Decedent was injured due

to Uloric, which caused Plaintiff Decedent’s various injuries and damages, resulting in her death.

Plaintiffs accordingly seeks damages associated with these injuries.

        31.     Defendants ignored reports from patients and health care providers throughout the

United States of Uloric's failure to perform as intended, which led to the severe and debilitating

injuries suffered by Plaintiff Decedent, and numerous other patients. Rather than doing adequate

testing to determine the cause of these injuries or rule out Uloric’s design as the cause of the

injuries, Defendants continued to market Uloric as a safer and more effective prescriptive drug as

compared to other available alternative treatment for hyperuricemia and gout.

        32.     Defendants did not timely or adequately apprise the public and physicians,

including Plaintiff Decedent and her physicians, of the adverse effects or defects in Uloric despite

Defendants' knowledge that it had failed due to the described defects.

        33.     Defendants' Uloric was at all times utilized and prescribed in a manner foreseeable

to Defendants, as Defendants generated the Instructions for Use for Plaintiff Decedent, and others

alike, to take Uloric.

        34.     Plaintiff Decedent and her physicians foreseeably used the Defendants’ Uloric, and

did not misuse, or alter the Uloric in an unforeseeable manner.

        35.     Through their affirmative misrepresentations and omissions, Defendants actively

concealed from Plaintiff Decedent and her physicians the true and significant risks associated with

                                                 7
            Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 8 of 15




Uloric consumption.

        36.     As a result of Defendants' actions, Plaintiff Decedent and her physicians were

unaware, and could not have reasonably known or have learned through reasonable diligence

that Plaintiff Decedent would be exposed to the risks identified in this Complaint and that those

risks were the direct and proximate result of Defendants' conduct.

        37.     As a direct result of being prescribed and consuming Uloric, Plaintiff Decedent has

been permanently and severely injured, having suffered serious consequences, including death.

        38.     Plaintiff and Plaintiff Decedent, as a direct and proximate result of Uloric, suffered

severe mental and physical pain and suffering and has sustained permanent injuries and emotional

distress.

        39.     Plaintiff Decedent’s physicians would not have prescribed Uloric had Defendants

properly disclosed the risks associated with its use.

               EQUITABLE TOLLING OF STATUTE OF LIMITATIONS

        40.     Defendants failed to disclose a known defect and affirmatively misrepresented that

Uloric was safe for its intended use. Further, Defendants actively concealed the true risks

associated with the use of Uloric. Neither Plaintiff Decedent nor her prescribing physicians had

knowledge that Defendants were engaged in the wrongdoing alleged herein.

        41.     Because of Defendants’ concealment of and misrepresentations regarding the true

risks associated with Uloric, Plaintiff Decedent and/or Plaintiff could not have reasonably

discovered Defendants' wrongdoing at any time prior to the commencement of this action.

        42.     Thus, because Defendants fraudulently concealed the defective nature of Uloric

and the risks associated with its use, the running of any statute of limitations has been tolled.

Likewise, Defendants are estopped from relying on any statute of limitations.

                                                  8
          Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 9 of 15




        43.       Additionally, and alternatively, Plaintiff files this lawsuit within the applicable

limitations period of first suspecting that Uloric caused the appreciable harm sustained by Plaintiff

Decedent.     Plaintiff did not have actual or constructive knowledge of acts indicating to a

reasonable person that Plaintiff Decedent was the victim of a tort. Plaintiff was unaware of the

facts upon which a cause of action rests until less than the applicable limitations period prior to

the filing of this action. Plaintiff’s lack of knowledge was not willful, negligent, or unreasonable.

                                            COUNT 1
                                        STRICT LIABILITY

        44.       Plaintiff hereby incorporates by referenced each and every preceding paragraph as

though fully set forth herein.

        45.       At all times relevant hereto, Defendants manufactured, designed, distributed,

and/or sold Uloric.

        46.       At all times relevant hereto, the dangerous propensities of Uloric were known to

Defendants, or reasonably and scientifically knowable to them, through appropriate research and

testing by known methods, at the time they distributed, supplied, or sold their respective

products, and not known to ordinary physicians who would be expected to prescribe the drug to

their patients.

        47.       The Uloric product as distributed by Defendants was a defective and unreasonably

dangerous product, as Defendants failed to provide appropriate and adequate warnings and

instructions to render the products reasonably safe for its ordinary, intended, and reasonably

foreseeable uses; in particular the common, foreseeable and intended use of Uloric to lower blood

uric acid levels in adults with gout.

        48.       Defendants failed to properly and adequately warn and instruct Plaintiff Decedent



                                                   9
         Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 10 of 15




and her treating physicians that Defendants' Uloric product was designed and/or manufactured in

a way that could cause injuries and damages, including lasting and permanent injuries. Defendants

further failed to inform and/or warn Plaintiff Decedent and her treating physicians with respect to

the selection of appropriate candidates to receive Defendants' Uloric product.

       49.     Defendants failed to properly and adequately warn and instruct Plaintiff Decedent

and her treating physicians as to the risks of the Defendants' Uloric product. To the contrary,

Defendants withheld information from Plaintiff Decedent and her physician regarding the true

risks related to prescribing the Uloric product.

       50.     The Uloric product, as distributed by Defendants, was dangerous in design at the

time it left the Defendants' control.

       51.     Plaintiff Decedent did not misuse or materially alter the Uloric as prescribed and

dispensed to Plaintiff Decedent and used by Plaintiff Decedent.

       52.     At the time the Uloric product left Defendants' control, there existed feasible and

suitable alternative design for the treatment of hyperuricemia and gout that could have prevented

Plaintiff Decedent’s damages.

       53.     When compared to other feasible alternatives, the Uloric product greatly results in

a much higher risk of injuries and side effects. Other feasible alternative designs exist which do

not present the same frequency and severity of risks.

       54.     At all times relevant to this action, Defendants manufactured, supplied, distributed,

and/or sold Uloric in a defective and dangerous condition, as described above, to Plaintiff

Decedent.

       55.     The Uloric received by Plaintiff Decedent did not perform safely as an ordinary

consumer would have expected it to perform when used in a reasonably foreseeable way.

                                                   10
         Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 11 of 15




       56.     Furthermore, a reasonable patient would conclude the possibility and seriousness

of harm outweighs the benefit from it’s normal, intended use.

       57.     As a direct, foreseeable and proximate result of Defendants' defective Uloric

product, Plaintiff Decedent suffered grievous bodily injuries and consequent economic and other

losses, as referenced above, when her physicians, lacking adequate warnings and other appropriate

facts that were misrepresented or omitted from the information (if any) Defendants provided to

physicians for their respective products. Plaintiff Decedent has suffered injury of a personal

and pecuniary nature, including pain and suffering, medical expenses, lost income and death.

                                           COUNT II
                                         NEGLIGENCE

       58.     Plaintiff hereby incorporates by referenced each and every preceding paragraph as

though fully set forth herein.

       59.     At all times relevant hereto, it was the duty of Defendants to use reasonable care in

the manufacturing, design, distribution, and/or sale of Uloric.

       60.     Defendants failed to exercise ordinary care in the manufacture, sale, labeling, and

marketing of Uloric in that Defendants knew or should have known that Uloric created a high risk

of unreasonable harm to Plaintiff Decedent and other users.

       61.     In disregard of its duty, Defendants committed one or more of the following

negligent acts or omissions:

               a.      Manufacturing, producing, promoting, formulating, creating, developing,
                       designing, selling, and distributing Uloric without thorough and adequate
                       pre and post-market testing of the product;

               b.      Manufacturing, producing, promoting, advertising, formulating, creating,
                       developing, and designing, and distributing Uloric while negligently and
                       intentionally concealing and failing to disclose clinical data which
                       demonstrated the risk of serious harm associated with the use of Uloric;

                                                11
Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 12 of 15




    c.    Failing to undertake sufficient studies and conduct necessary tests to
          determine whether or not Uloric was safe for its intended use;

    d.    Failing to disclose and warn of the product defect to the regulatory agencies,
          the medical community, and consumers that Defendants knew and had
          reason to know that Uloric was indeed unreasonably unsafe and unfit for
          use by reason of the product's defect and risk of harm to its users;

    e.    Failing to warn Plaintiff Decedent, the medical and healthcare community,
          and consumers that the product's risk of harm was unreasonable and that
          there were safer and effective alternative hyperuricemia and gout products
          available to Plaintiff Decedent and other consumers;

    f.    Failing to provide adequate instructions, guidelines, and safety precautions
          to those persons to whom it was reasonably foreseeable would use Uloric;

    g.    Advertising, marketing, and recommending the use of Uloric, while
          concealing and failing to disclose or warn of the dangers known by
          Defendants to be connected with, and inherent in, the use of Uloric;

    h.    Representing that Uloric was safe for its intended use when in fact
          Defendants knew and should have known the product was not safe for its
          intended purpose;

    i.    Failing to disclose to and inform the medical community and consumers
          that other forms of safer and effective alternative hyperuricemia and gout
          products were available for use for the purpose for which Uloric was
          manufactured;

    j.    Continuing to manufacture and sell Uloric with the knowledge that Uloric
          was unreasonably unsafe and dangerous;

    k.    Failing to use reasonable and prudent care in the design, research,
          manufacture, and development of Uloric so as to avoid the risk of serious
          harm associated with the use of Uloric. Failing to design and manufacture
          Uloric so as to ensure the drug was at least as safe and effective as other
          similar products;

    l.    Failing to ensure the product was accompanied by proper and accurate
          warnings about possible adverse side effects associated with the use of
          Uloric and that use of Uloric created a high risk of severe injuries; and

    m.    Failing to conduct adequate testing, including pre-clinical and clinical
          testing, and post-marketing surveillance to determine the safety of Uloric.

                                   12
          Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 13 of 15




         62.   As a direct and proximate result of one or more of the above-stated negligent acts

by Defendants, Plaintiff Decedent suffered grievous bodily injuries and consequent economic and

other losses, including pain and suffering, loss of a normal life, medical expenses, lost income and

death.

                                         COUNT III
                                      WRONGFUL DEATH

         63.   Plaintiff hereby incorporates by referenced each and every preceding paragraph as

though fully set forth herein.

         64.   Plaintiff Decedent Pamela Cobb died as a result of defects in Defendants’ Uloric

product and is survived by various family members, named and unnamed.

         65.   Plaintiff David Cobb, the Administrator of the Estate of Pamela Cobb, brings this

claim on behalf of himself and Plaintiff Decedent’s lawful heirs.

         66.   Defendant’s wrongful conduct has proximately caused Plaintiff Decedent’s heirs

to suffer the loss of Plaintiff Decedent’s companionship services, society, marital association, love,

consortium, and all other damages allowed under Miss. Code. Ann. § 11-7-13.

         67.   Plaintiff Decedent’s estate representatives bring this claim on behalf of Plaintiff

Decedent’s lawful heirs for these damages and for all pecuniary losses sustained by their heirs.

         68.   Plaintiff Decedent’s estate representatives further pleads all wrongful death

damages allowed by stature in the State of Mississippi, the state in which the causes of action

plead herein accrued.

         69.   As a direct and proximate result of Defendants’ conduct, Defendants are liable to

the Estate of Pamela Cobb for compensatory and punitive damages, in amounts to be proven at




                                                 13
         Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 14 of 15




trial, together with interest, cost of suit, attorney’s fees, and all such other relieve as the Court

deems proper.

                              COUNT IV
         LOSS OF CONSORTIUM ON BEHALF OF PLAINTIFF DAVID COBB

       70.      Plaintiff hereby incorporates by referenced each and every preceding paragraph as

though fully set forth herein.

       71.      Plaintiff David Cobb was the lawful spouse of Plaintiff Decedent Pamela Cobb

until her death, and as such, was and is entitled to the comfort, enjoyment, society, and services of

his spouse.

       72.      As a direct and proximate result of Defendants’ conduct described herein, Plaintiff

David Cobb was deprived of the comfort and enjoyment of the services and society of his spouse,

Plaintiff Decedent Pamela Cobb, has suffered and will continue to suffer economic loss, and has

otherwise been emotionally and economically injuries.

       73.      Plaintiff David Cobb’s damages are permanent and will continue into the further.

Plaintiff sees actual and punitive damages from the Defendants as alleged herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff hereby incorporates by reference each preceding and succeeding

paragraph as though set forth fully at lengthy herein, and prays judgment in his favor and against

the Defendant awarding the following:

       1.       A monetary award, sufficient to compensate plaintiff for the following categories

of damages:

                a.     General damages for severe physical pain, mental suffering, inconvenience,
                       and loss of the enjoyment of life;




                                                 14
         Case 1:20-cv-12220-DJC Document 1 Filed 12/14/20 Page 15 of 15




               b.      Past, present, and future damages for costs of medical and rehabilitative
                       treatment and care for Plaintiff;

               c.      Past wage loss and future loss of earning capacity.

       2.      Plaintiff’s cost of this action, together with interest on past and future special and

general damage amounts from the date of injury at the legal rate until paid, interest on any

judgment awarded herein at the legal rate until paid, and such other and further relief as the Court

deems equitable and just.

       3.      All wrongful death damages allowed by statute.

       4.      Any other award this Court deems equitable and just.

       5.      Plaintiff demands a jury trial.

Date: December 14, 2020                          PARKER WAICHMAN LLP

                                                 /s/ Harrison M. Biggs
                                                 Harrison M. Biggs (BBO # 691493)
                                                 Raymond C. Silverman (Pro Hac Vice Anticipated)
                                                 Melanie H. Muhlstock (Pro Hac Vice Anticipated)
                                                 Christine M. Durant (Pro Hac Vice Anticipated)
                                                 Parker Waichman LLP
                                                 6 Harbor Park Drive
                                                 Port Washington, NY 11050
                                                 516-466-6500 | 516-466-6665
                                                 hbiggs@yourlawyer.com
                                                 rsilverman@yourlawyer.com
                                                 mmuhlstock@yourlawyer.com
                                                 cdurant@yourlawyer.com

                                                 Attorneys for Plaintiff




                                                   15
